

Exhibit 10.1


SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFITS AGREEMENT


This Supplemental Executive Retirement Benefits Agreement (this "Agreement") is
made and entered into effective as of the 27th day of January, 2020 (the
“Effective Date”), by and between The Park National Bank, a national banking
association ("Park"), and Matthew R. Miller, an individual (“Executive”). Park
and Executive are sometime collectively referred to as the “Parties” and
individually as a “Party.”


RECITALS


A.Executive is a valued current employee of Park.


B.Park desires to retain Executive and to provide for the post-retirement needs
of Executive in a responsible manner.


C.Executive and Park acknowledge that benefits under this Agreement are in
addition to the benefits provided to Executive under the Supplemental Executive
Retirement Benefits Agreement between the Parties dated June 15, 2015.


AGREEMENT


NOW, THEREFORE, the Parties, for and in consideration of the foregoing and the
mutual promises contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound hereby, do agree as follows:


1.Supplemental Retirement Benefits. Park maintains an unfunded retirement
account for Executive, the obligations under which shall be reflected on the
general ledger of Park (the "Retirement Account"). The Retirement Account shall
be an unsecured liability of Park to Executive, payable only as provided herein
from the general funds of Park. The Retirement Account is not a deposit or
insured by the FDIC and does not constitute a trust account or any other special
obligation of Park and does not have priority of payment over any other general
obligation of Park or any of its affiliates.


2.Payment of Benefits.


a.Full Benefit. If Executive does not experience a separation from service with
Park and its affiliates (within the meaning of the Treasury Regulations
applicable to Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code")) (except for such breaks in service prescribed by law, such as the
Family and Medical Leave Act) until the Full Vesting Date (as defined in Exhibit
A hereto), then commencing upon the Payment Commencement Date (as defined in
Exhibit A hereto), Park shall pay to Executive the Full Benefit (as defined in
Exhibit A hereto) until Executive's death, with such Full Benefit to be payable
annually beginning on the Payment Commencement Date and on the first business
day on or immediately after each anniversary of the Payment Commencement Date
and thereafter until Executive's death.


b.Early Termination. If Executive voluntarily resigns from full-time employment
with Park and its affiliates for any reason before the Early Vesting Date (as
defined in Exhibit A hereto), or Park or any of its affiliates discharges
Executive for any reason before the Early Vesting Date, then Executive shall not
be entitled to any of the supplemental retirement benefits provided for in this
Agreement and this Agreement shall be terminated immediately without any
liability to Park or any of its affiliates whatsoever. If Executive does not
experience a separation from service with Park and its affiliates until the
Early Vesting Date, then commencing upon the Payment Commencement Date, Park
shall pay to Executive the Early Benefit (as defined in Exhibit A hereto) until
Executive's death, with such Early Benefit to be payable annually beginning on
the Payment Commencement Date and on the first business day on or immediately
after each anniversary of the Payment Commencement Date and thereafter until
Executive's death. For the purposes of this Agreement, the "Early Benefit" shall
be the amount set forth on Exhibit A corresponding to the year in which
Executive separates from service prior to the Full Vesting Date.


1



--------------------------------------------------------------------------------



c.Discharge for Cause. Any other provision of this Agreement to the contrary
notwithstanding, and in addition to the consequences contemplated by Section 7,
if Executive experiences a separation from service with Park and its affiliates
as a result of, or in connection with: (i) Executive's insubordination;
(ii) Executive's breach of this Agreement; (iii) any act or omission by
Executive which is, or is likely to be, injurious to Park or any of its
affiliates or the business reputation of Park or any of its affiliates; (iv)
Executive's dishonesty, fraud, malfeasance, negligence or misconduct; (v)
Executive's failure to satisfactorily perform Executive's duties, to follow the
direction (consistent with Executive's duties) of the Chairman of the Board, the
Chief Executive Officer, the President (if other than Executive) or the Board of
Directors of Park or any other individual to whom Executive reports, or to
follow the policies, procedures, and rules of Park and its affiliates; or (vi)
Executive's conviction of, or Executive's entry of a plea of guilty or no
contest to, a felony or crime involving moral turpitude (any of the foregoing
referred to herein as "Cause"), then Executive shall not be entitled to any of
the supplemental retirement benefits provided for in this Agreement and this
Agreement shall be immediately terminated without any liability to Park or any
of its affiliates whatsoever. To the extent that, following Executive's Payment
Commencement Date, the Board of Directors of Park determines that Cause exists
or existed, as appropriate, to terminate Executive, Executive shall forfeit any
right to receive future supplemental retirement benefits provided for in this
Agreement, shall return all payments previously made under this Agreement within
30 days after Executive's receipt of a written demand by Park for such repayment
and this Agreement shall immediately terminate.


d.Death of Executive. Any provision of this Agreement to the contrary
notwithstanding, this Agreement shall automatically terminate upon the death of
Executive and neither Executive nor Executive's estate nor any beneficiary(ies)
of Executive shall be entitled to any benefits hereunder.


3.Intent of Parties. Park and Executive intend that this Agreement shall
primarily provide supplemental retirement benefits to Executive as a member of a
select group of management or highly compensated employees of Park for purposes
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA").


4.ERISA Provisions.


a.The following provisions in this Agreement are part of this Agreement and are
intended to meet the requirements of ERISA.


i.The general corporate funds of Park are the basis of payment of benefits under
this Agreement.


ii.For claims procedure purposes, the "Claims Administrator" shall be the
Compensation Committee of the Board of Directors of Park National Corporation
(the “Compensation Committee”) or such other person named from time to time by
notice from Park to Executive.


b.Claims Procedures.


i.Claim Process. If Executive or Executive’s duly authorized representative (the
"claimant") should have a claim for benefits hereunder, the claimant shall file
such claim by notifying the Claims Administrator in writing.


ii.Decision on a Claim. The Claims Administrator shall make all determinations
as to the right of any person or persons to a benefit hereunder. If the claim is
wholly or partially denied, the Claims Administrator shall provide written or
electronic notice thereof to the claimant within a reasonable period of time,
but not later than 90 days after receipt of the claim. An extension of time for
processing the claim for benefits is allowable if special circumstances require
an extension, but such an extension shall not extend beyond 180 days from the
date the claim for benefits is received by the Claims Administrator. Written
notice of any extension of time shall be delivered or mailed within 90 days
after receipt of the claim and shall include an explanation of the special
circumstances requiring the extension and the date by which the Claims
Administrator expects to render the final decision.


Notice of an adverse benefit determination shall (A) specify the specific reason
for the denial; (B) reference the specific provisions of this Agreement on which
the denial is based; (C) describe the additional material or information, if
any, necessary for the claimant to receive benefits and explain why such
material or information is necessary; (D) indicate the steps to be taken by the
claimant if a
2



--------------------------------------------------------------------------------



review of the denial is desired, including the time limits applicable thereto;
and (E) contain a statement of the claimant's right to bring a civil action
under the ERISA, in the event of an adverse determination on review.


If notice of an adverse benefit determination is not furnished in accordance
with the preceding provisions of this Section 4, the claim shall be deemed
denied and the claimant shall be permitted to exercise the claimant's right to
review as set forth below.


iii.Appeal Process. If a claim is denied and a review is desired, the claimant
shall notify the Claims Administrator in writing within 60 days after receipt of
written notice of a denial of a claim. In requesting a review, the claimant may
submit any written comments, documents, records, and other information relating
to the claim, the claimant feels are appropriate. The claimant shall, upon
request and free of charge, be provided reasonable access to, and copies of, all
documents, records and other information "relevant" to the claimant's claim for
benefits. The Claims Administrator shall review the claim taking into account
all comments, documents, records and other information submitted by the
claimant, without regard to whether such information was submitted or considered
in the initial benefit determination.


iv.Decision on an Appeal. No later than 60 days following the receipt of the
written application for review, the Claims Administrator shall submit its
decision on the review in writing to the claimant unless the Claims
Administrator determines that special circumstances (such as the need to hold a
hearing) require an extension of time, to a day no later than 120 days after the
date of receipt of the written application for review. If the Claims
Administrator determines that the extension of time is required, the Claims
Administrator shall furnish to the claimant written notice of the extension
before the expiration of the initial 60-day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Claims Administrator expects to render its decision on review.


The Claims Administrator shall provide the claimant with written or electronic
notification of the benefit determination upon review. In the event of an
adverse benefit determination on review, the notice thereof shall (A) specify
the specific reason or reasons for the adverse determination; (B) reference the
specific provisions of this Agreement on which the benefit determination is
based; (C) contain a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of all documents,
records and other information "relevant" to the claimant's claim for benefits;
and (D) inform the claimant of the right to bring a civil action under the
provisions of ERISA.


v.For purposes of a claim or appeal decision, documents, records and information
shall be considered "relevant" to the claimant's claim if they (A) were relied
upon in making the benefit determination; (B) were submitted, considered, or
generated in the course of making the benefit determination, whether or not
actually relied upon in making the determination; or (C) demonstrate compliance
with the administrative processes and safeguards of this claims procedure.


vi.After exhaustion of the claims procedure as provided herein, nothing shall
prevent the claimant from pursuing any other legal or equitable remedy otherwise
available, including the right to bring a civil action under Section 502(a) of
ERISA, if applicable. Notwithstanding the foregoing, no legal action may be
commenced or maintained against Park, the Compensation Committee, whether in its
capacity as Claims Administrator or otherwise, or any member of the Compensation
Committee more than one (1) year after the claimant has exhausted the
administrative remedies set forth in this Section 4.


5.Funding by Park.


a.Park shall be under no obligation to set aside, earmark or otherwise segregate
any funds with which to pay its obligations under this Agreement. Executive
shall be and remain an unsecured general creditor of Park with respect to Park's
obligations hereunder. Executive shall have no property interest in the
Retirement Account or any other rights with respect thereto.


b.Notwithstanding anything herein to the contrary, Park has no obligation
whatsoever to purchase or maintain an actual life insurance policy with respect
to Executive or otherwise. If Park determines in its sole discretion to purchase
one or more life or annuity insurance policies referable to the life of
Executive, neither Executive nor Executive's beneficiary shall have any legal or
equitable ownership interest in, or lien on, such policy(ies) or any other
specific funding or any other investment or to any asset of Park. Park, in its
sole discretion, may determine the exact nature and method
3



--------------------------------------------------------------------------------



of funding (if any) of the obligations under this Agreement. If Park elects to
fund its obligations under this Agreement, in whole or in part, through the
purchase of one or more life insurance policies, mutual funds, annuities, or
other securities, Park reserves the right, in its sole discretion, to terminate
such method of funding at any time, in whole or in part.


c.If Park, in its sole discretion, elects to invest in one or more life
insurance or annuity policies on the life of Executive, Executive shall assist
Park, from time to time, promptly upon the request of Park, in obtaining such
insurance policy(ies) by supplying any information necessary to obtain such
policy(ies) as well as submitting to any physical examinations required
therefor. Park shall be responsible for the payment of all premiums with respect
to any whole life, variable, or universal life insurance or annuity policy
purchased in connection with this Agreement unless otherwise expressly agreed.


6.Change in Control. If a Change in Control (as hereinafter defined) occurs
before Executive experiences a separation from service with Park and its
affiliates, then Executive shall become 100% vested and thus entitled to the
Full Benefit upon any subsequent separation from service, other than for Cause,
prior to the Full Vesting Date. In such case, the Full Benefit shall be payable
to Executive beginning on the Payment Commencement Date and on the first
business day on or immediately after each anniversary of the Payment
Commencement Date until Executive's death.


For purposes of this Agreement, the occurrence of a "Change in Control" shall
mean the occurrence of any of the following: (a) the consummation of an
agreement for the sale of all, or a material portion, of the assets of Park; (b)
the consummation of a merger or recapitalization of Park, or any merger or
recapitalization whereby Park is not the surviving entity; or (c) the
acquisition, directly or indirectly, of the beneficial ownership (within the
meaning of that term as it is used in Section 13(d) of the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder)
of twenty-five percent (25%) or more of the outstanding voting securities of
Park or Park's parent Park National Corporation by any person or group. The term
"person" means an individual other than Executive, or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein.


7.Forfeiture of Benefits Due to Misconduct. Except as provided herein, the
obligation of Park to commence or, if applicable, to continue payment of any
benefits hereunder shall cease and all or any remaining payments, as the case
may be, shall be forfeited (a) if Executive breaches any surviving restrictive
covenants concerning non-competition, non-solicitation of customers and/or
non-solicitation of employees under any employment or other contract in
existence immediately prior to Executive's separation from service with Park and
its affiliates (but only if and to the extent such employment or other contract
contains restrictive covenants that survive such separation from service); or
(b) if no such employment or other contract is in existence immediately prior to
the effective date of such separation from service, if during the twelve-month
period immediately following such effective date, Executive (i) directly or
indirectly solicits any customer of Park or any of its affiliates, with whom
Executive had material contact within the two-year period immediately preceding
such effective date, for the purpose of providing any goods or services relating
to the business of providing financial and/or banking services to individual
consumers and businesses; (ii) directly or indirectly solicits, recruits or
induces any employee of Park or any of its affiliates to terminate his or her
employment relationship with Park and/or its affiliate(s) for the purpose of
providing financial and/or banking services to individual consumers and
businesses on behalf of Executive or any third party; or (iii) on Executive's
own behalf or on behalf of any third party in the business of providing
financial and/or banking services to individual consumers and businesses,
engages in or performs within a fifty-mile radius of Park's or any of its
affiliates' offices at which Executive was primarily located immediately prior
to the effective date of such separation from service, services which are
substantially similar to those which Executive performed for Park or any of its
affiliates. Notwithstanding the foregoing, the forfeiture provisions of this
Section 7 shall not be operative with respect to any conduct on the part of
Executive that first occurs after the effective date of a Change in Control.


8.Employment of Executive; Other Agreements. The benefits provided herein for
Executive are supplemental retirement benefits and shall not be deemed to
modify, affect or limit any salary or salary increases, bonuses, profit sharing
or any other type of compensation of Executive in any manner whatsoever. No
provision contained in this Agreement shall in any way affect, restrict or limit
any existing employment agreement between Park and Executive, nor shall any
provision or condition contained in this Agreement create specific employment
rights of Executive or limit the right of Park to discharge Executive with or
without cause. Except as otherwise provided therein, nothing contained in this
Agreement shall affect the right of Executive to participate in or be covered by
or under any qualified or non-qualified pension, profit sharing, group, bonus or
other supplemental compensation, retirement or fringe benefit plan constituting
any part of Park's compensation structure whether now or hereinafter existing.


4



--------------------------------------------------------------------------------



9.Confidentiality. In further consideration of the mutual promises contained
herein, Executive agrees that the terms and conditions of this Agreement, except
as such may be disclosed in financial statements and tax returns, in connection
with estate planning or in connection with filings with the Securities and
Exchange Commission as required under Federal securities laws and regulations,
are and shall forever remain confidential until the death of Executive and
Executive agrees that Executive shall not reveal the terms and conditions
contained in this Agreement at any time to any person or entity, other than
Executive's financial and professional advisors unless required to do so by a
court of competent jurisdiction or, in the opinion of Executive's counsel, by
other requirements of applicable laws and regulations identified in such opinion
of counsel.


10.Withholding. Park shall make all necessary arrangements to satisfy any
withholding requirements that may arise under this Agreement. Executive agrees
that the appropriate amounts for withholding may be deducted from the cash
salary, bonus or other payments due to Executive by Park, including payments due
under this Agreement. If insufficient cash wages are available of if Executive
so desires, Executive may remit payment in cash for the withholding amounts.


11.Miscellaneous Provisions.


a.Counterparts. This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile transmission of an executed counterpart.


b.Survival. The provisions of Section 7, Section 9 and this Section 11 of this
Agreement shall survive the termination of this Agreement indefinitely,
regardless of the cause of, or reason for, such termination.


c.Construction. As used in this Agreement, the neuter gender shall include the
masculine and the feminine, the masculine and feminine genders shall be
interchangeable between themselves and each with the neuter, the singular
numbers shall include the plural, and the plural the singular. Except with
respect to Section 6 of this Agreement, the term "person" shall include all
persons and entities of every nature whatsoever, including, but not limited to,
individuals, corporations, partnerships, limited liability companies,
governmental entities and associations. The terms "including," "included," "such
as" and terms of similar import shall not imply the exclusion of other items not
specifically enumerated.
d.Severability. If any provision of this Agreement or the application thereof to
any person or circumstance shall be held to be invalid, illegal, unenforceable
or inconsistent with any present or future law, ruling, rule or regulation of
any court, governmental or regulatory authority having jurisdiction over the
subject matter of this Agreement, such provision shall be rescinded or modified
in accordance with such law, ruling, rule or regulation and the remainder of
this Agreement or the application of such provision to the person or
circumstances other than those as to which it is held invalid, illegal,
unenforceable or inconsistent shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.
e.Governing Law. This Agreement is made in the State of Ohio and shall be
governed in all respects and construed in accordance with the laws of the State
of Ohio, without regard to its conflicts of law principles, except to the extent
superseded by the Federal laws of the United States of America.


f.Binding Effect. This Agreement is binding upon the Parties, their respective
successors, assigns, heirs and legal representatives. Without limiting the
foregoing, the terms of this Agreement shall be binding upon any successor of
Park whether by merger or acquisition of all or substantially all of the assets
or liabilities of Park. This Agreement may not be assigned by either Party
without the prior written consent of the other Party. This Agreement has been
approved by the Board of Directors of Park and Park agrees to maintain an
executed counterpart of this Agreement in a safe place as an official record of
Park.
g.No Trust. Nothing contained in this Agreement and no action taken pursuant to
the provisions of this Agreement shall create or be construed to create a trust
of any kind, or a fiduciary relationship between Park and Executive, Executive's
designated beneficiary(ies) or any other person.


h.Assignment of Rights. None of the payments provided for by this Agreement
shall be subject to seizure for payment of any debts or judgments against
Executive or any beneficiary(ies) of Executive; nor shall Executive or any
beneficiary(ies) of Executive have any right to transfer, modify, anticipate or
encumber any rights or benefits hereunder; provided, however, that the
undistributed portion of any benefit payable hereunder shall at all times be
subject to set-off for debts owed by Executive to Park.


i.Entire Agreement. This Agreement (together with its exhibit, which is
incorporated herein by reference) constitutes the entire agreement of the
Parties with respect to the subject matter hereof and all prior or
5



--------------------------------------------------------------------------------



contemporaneous negotiations, agreements and understandings, whether oral or
written, are hereby superseded, merged and integrated into this Agreement.


j.Notice. Any notice to be delivered under this Agreement shall be given in
writing and delivered by hand, or by first class, certified or registered mail,
postage prepaid, addressed to Park or Executive, as applicable, at the address
for such Party set forth below or such other address designated by notice.


Park:  Park National Corporation 50 N. Third Street Newark, OH 43058-3500
Attn: Chief Executive Officer


Executive: Matthew R. Miller
XXXX XXXXX
XXXXXXXXXXX


k.Non-waiver. No delay or failure by either Party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right.


l.Headings. Headings in this Agreement are for convenience only and shall not be
used to interpret or construe its provisions.


m.Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both Parties. No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the Party against whom such waiver is asserted. Park or any successor
thereto reserves the right by action of its Board of Directors or its delegate
at any time to modify or amend or terminate this Agreement, subject to the
consent of Executive; provided, however, that Park reserves the right to amend
this Agreement in any respect to comply with the provisions of Section 409A of
the Code so as not to trigger any unintended tax consequences prior to the
distribution of benefits provided herein. Notwithstanding anything contained in
this Agreement to the contrary, upon any termination of this Agreement, all
benefits shall be paid in due course in accordance with Section 2 of this
Agreement, unless Park elects to have all benefits paid in a lump sum as soon as
practicable after this Agreement's termination in accordance with Treasury
Regulation § l.409A-3(j)(4)(ix)
n.Legal Expenses. From and after the occurrence of a Change in Control, Park
shall pay all reasonable legal fees and expenses incurred by Executive seeking
to obtain or enforce any right or benefit provided by this Agreement promptly
from time to time, at Executive's request, as such fees and expenses are
incurred; provided, however, that Executive shall be required to reimburse Park
for any such fees and expenses if a court, arbitrator or any other adjudicator
agreed to by the Parties determines that Executive's claim is without
substantial merit. Executive shall not be required to pay any legal fees or
expenses incurred by Park in connection with any claim or controversy arising
out of or relating to this Agreement, or any breach thereof. Notwithstanding the
foregoing: (1) fees and expenses shall be only be paid to the extent incurred
prior to the earlier of Executive's death or the 15th anniversary of Executive's
termination of employment; (2) the fees and expenses eligible for payment during
any taxable year of Executive may not affect the fees and expenses eligible for
payment in any other taxable year; (3) payment must be made on or before the
last day of Executive's taxable year following the taxable year in which the
fees and expenses were incurred; and (4) the right to payment for such fees and
expenses is not subject to liquidation or exchange for another benefit.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE
FOLLOWS.]



6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed, or caused to be executed, this
Agreement as of the Effective Date.






             

PARK:The Park National Bank
By /s/ Brady T. Burt
Its Chief Financial OfficerEXECUTIVE/s/ Matthew R. Miller Matthew R. Miller






7



--------------------------------------------------------------------------------



Exhibit A
Matthew R. Miller


"Early Vesting Date" = XXX XX, 2040


"Full Vesting Date" = XXX XX, 2043




"Payment Commencement Date" = The first business day of the month of March
following the later of (a) the date on which Executive separates from service
with Park and all of its affiliates, and (b) Executive's attainment of age 65
(XXX XX, 2043). Notwithstanding the foregoing, if Executive is a "specified
employee" (within the meaning of Section 409A of the Code and the associated
Treasury Regulations promulgated thereunder), no payment made following
Executive's separation from service shall be made until the first day of the
seventh month following the date of Executive's separation from service. The
amount paid on this date shall include the cumulative amount that could not be
paid during such prior six-month period.


"Full Benefit"= $190,100
Information about Early Benefit



YearEarly Benefit




XXX XX, 2040 to XXX XX, 2041
$161,585
XXX XX, 2041 to XXX XX, 2042
$171,091
XXX XX, 2042 to XXX XX, 2043
$180,597







The undersigned Matthew R. Miller (“Executive”) hereby acknowledges that he has
reviewed this Exhibit A to the Supplemental Executive Retirement Benefits
Agreement and that the information set forth in this Exhibit A is true and
correct in all material respects.











/s/ Matthew R. MillerJanuary 27, 2020Matthew R. Miller









8

